ACCEPTED
                                                                                                01-14-00973-CV
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           9/21/2015 4:11:01 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK


                                 NO. 01-14-00973-CV

PETER D. TRAN, NAM VAN                        §     IN THE FIRST            FILED IN
                                                                     1st COURT OF APPEALS
NGUYEN, THE KIM HOANG,                        §                          HOUSTON, TEXAS
AND TUYEN NGOC BUI                            §                      9/21/2015 4:11:01 PM
ON BEHALF OF THE                              §                      CHRISTOPHER A. PRINE
VIETNAMESE COMMUNITY OF                       §                              Clerk
HOUSTON & VICINITY, INC.,                     §
Appellants,                                   §
                                              §
VS.                                           §     COURT OF APPEALS
                                              §
ALOYSIUS DUY-HUNG HOANG,                      §
TERESA NGOC-BICH HOANG,                       §
CAVATINA TRUONG, SKYBIRD                      §
NGUYEN AND HOC NHU PHAN,                      §
Appellees.                                    §     HOUSTON, TEXAS

  APPELLANTS' MOTION TO EXTEND TIME TO FILE REPLY BRIEF

      Appellants ask the Court to extend the time to file their Reply Brief

                                    A. Introduction

      1. Appellants are Peter D. Tran, Nam Van Nguyen, The Kim Hoang, and Tuyen

Ngoc Bui on Behalf of the Vietnamese Community of Houston & Vicinity, Inc.

      2. This Motion to Extend Time to File Reply Brief is brought pursuant to Rule

10.5(b) of the Texas Rules of Appellate Procedure.

                              B. Argument & Authorities

      3. The Court has the authority under Texas Rule of Appellate Procedure 10.5(b)

to extend the time to file the reply brief.

      4. Appellants request an additional 4 days to file their reply brief, extending the

time until September 25, 2015.

                                              1
    5. Two previous short extensions have been requested and granted to extend the

time to file Appellants' Reply Brief.

    6. Appellants need additional time to file their Reply Brief because Appellants'

counsel has been became involved in an emergency filing requiring an emergency

temporary orders hearing in the 505th Judicial District Court set for September 22,

2015 at 9:30 a.m. Counsel has had to prepare for the hearing which has taken time

away from completion of the Reply Brief. Appellants' counsel requires additional

time to complete the drafting of the Reply Brief.

                                  C. Conclusion

    7. Appellants require additional time to complete their Reply Brief

                                        D. Prayer

    8. For these reasons, Appellants ask the Court to grant an extension of time to




                                            2
file their Reply Brief until September 25, 2015.

                               Respectfully submitted,

                               ALLAN A. CEASE & ASSOCIATES, P.C.


                                        e        N
                               BY: Allan A. Cease
                               Texas Bar No. 04040550
                               Email: allancease@comcast.net
                               56 Sugar Creek Center Blvd, Suite 300
                               Sugar Land, Texas 77478
                               Tel. 281-980-0909
                               Fax 281-980-1069
                               Attorney for Appellants, Peter D. Tran, Nam Van
                               Nguyen, The Kim Hoang, and Tuyen Ngoc Bui
                               on Behalf of the Vietnamese Community of
                               Houston & Vicinity, Inc.




                                     3
                                                  VERIFICATION

    STATE OF TEXAS

    FORT BEND COUNTY §

    Before me, the undersigned notary, on this day personally appeared Allan A.

Cease, the affiant, a person whose identity is known to me. After I administered an

oath to affiant, affiant testified:

    "My name is Allan A. Cease. I am capable of making this verification. I have

read the Appellants' Motion to Extend Time to File Reply Brief The facts stated in

it are within my personal knowledge and are true and correct."




                                                          Allan A. Cease

    SWORN TO AND SUBSCRIBED BEFORE ME by Allan A. Cease on
September 21, 2015.


                 ••,,,e         ANNIE NGUYEN
                          Notary Puatic, State of Texos
                            My CarornistOon Expires                        of Texas
         '4%fai .....           Apia 17, 2019




                                                          4
                          CERTIFICATE OF CONFERENCE

   I certify that I have conferred with Brent C. Perry and he is unopposed to this

motion.



                                                    af/
                                        Allan A. Cease


                         CERTIFICATE OF SERVICE

    I certify that a copy of Appellants' Motion to Extend Time to File Brief was

served on Appellees, Aloysius Duy-Hung Hoang, Teresa Ngoc-Bich Hoang, Cavatina

Truong, Skybird Nguyen and Hoc Nhu Phan, through counsel of record, Brent C.

Perry, at 800 Commerce Street, Suite 102, Houston, Texas 77002, by email to

brentperry@brentperrylaw.corn, on September 21, 2015.



                                             ieeN
                                           llan A. Cease
                                                                     a.4e




                                       5